Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 08/15/2022, are acknowledged. 
Claims 9-15, 17-21 and 23-29 are pending; claims 1-8, 16 and 22 are canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-15, 17-21 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claims 9 and 21 were amended to disclose: “said first valve is in a position to allow flow of at least two of said at least three liquids into said solution”. This is considered new matter because both the specification and the drawings teach a first valve for each of the three tanks. That is, the first valves each are in charge of controlling flow of a single liquid. The claims were amended to disclose that a [single] first valve is in a position that allows flow of at least two liquids. This is not commensurate with what is disclosed in the specification and shown in the drawings. As shown in Figs 2-4, first valves 42 are connected to a single liquid tank via hoses 24. Therefore, there is no disclosure that points to how a single first valve, alone, can allow flow of at least two liquids.  
	All other pending claims are rejected under 112(a) for depending on claims 9 or 21. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15, 17-21 and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 9 and 21 were amended to disclose: “said first valve is in a position to allow flow of at least two of said at least three liquids into said solution”. However, it is unclear how a single first valve can allow flow of at least two liquids, since each first valve is connected to a single source of liquid, as seen Figs 1-5. That is, mixing of the liquids is done downstream of each of the first valves. Therefore, it’s readily known how a single valve can allow flow of two separate liquids. This renders the claims indefinite. 
	For examination purposes, and based on disclosure, Examiner will interpret this limitation as: at least two of said first valves are in a position to allow flow of at least two of said at least three liquids into said solution. 
	All other pending claims are indefinite for depending on claims 9 or 21. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15, 17-20 and 28 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Hewlitt et al (U.S. 2003/0075233) in view of Orzech et al (U.S. 2010/0258590) and Guest et al (U.S. 2004/0226584).
Regarding claim 9, Hewlitt teaches a method of combining at least three liquids (three liquids stored in tanks 1, 2, and 3), having a flow rate, to form a solution for soft washing a surface (as disclosed in Par 0049, the process may be applied to cleaning products), comprising the steps of: 
providing at least three tanks (1, 2, 3) capable of containing said at least three liquids (as disclosed in Par 0053); 
providing at least three first hoses connected to each of said at least three tanks (hoses located downstream of the tanks and upstream of valves 12, 13, 14); 
at least three passageways (defined by valves 12, 13, 14 and conduits 7, 8, 9);
a manifold (mixing chamber 6) fluidly connected to said at least three passageways (the three passageways connect to manifold 6, as seen in Fig 1 and disclosed in Par 0053); 
wherein said manifold is a hollow housing for receiving said at least three liquids direct from said at least three passageways simultaneously to form said solution (as seen in Fig 1 and disclosed in Par 0053); 
wherein each of said at least three passageways have a first valve (12, 13 ,14); and 
providing a second hose connected to said manifold (hose defined by conduit upstream of valve 18 and downstream of manifold 6); 
providing a third hose connected to a nozzle (hose downstream of valve 18, which connects to nozzle 17);
calibrating said first valve of each of said at least three passageways (as disclosed in Par 0054, each valve can be manipulated manually or automatically); and 
adjusting said first valve to a set position (set position is any degree the user wants to open any of the first valves, since the valves can be manipulated manually) in each of said at least three passageways, whereby said set position of said first valve controls said flow rate of each of said at least three liquids thereby selecting a portion of each of said at least three liquids into said manifold in a pre-set ratio determined by said set position of each of said first valves to form said solution (Hewlitt teaches a controllable valve 12, 13, 14 for each of the liquids in the system; as disclosed in paragraphs 0054, the valves in charge of each liquid are manually controlled to select any desired combination of each liquid; since any desired combination can be reached, the user can open any of the first valves to a “set position”, then the position of the valves determines a pre-set ratio that represents the composition of the final solution) such that when at least two of said first valves are in a position to allow flow of at least two of said at least three liquids into said solution, said solution capable of being formed of non-equal parts of said at least two liquids (since the valves are manually controlled, the user can control at least two of the first valves so that at least two of the at least three liquids forms the solution in non-equal parts of the two liquids, as claimed).
Note: the claims are written with "comprising of' transitional phrase, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03 I). Therefore, the prior art needs to disclose at least three liquids being used in order to anticipate the claimed limitation. The fact the Hewlitt teaches more than three liquids does not preclude their art from reading on claim language.
However, Hewlitt does not teach a proportioning device connected to said at least three first hoses, comprising; at least three passageways each connected to said at least three first hoses; wherein said at least three passageways have a length, an axis and are at least three separate and distinct channels, wherein said length of said at least three passageways are equal; wherein each of the passageways include a second valve which separate said at least three passageways into a first chamber before said first valve, a second chamber between said first valve and said second valve and a third chamber after said second valve; wherein said first valve is aligned on said axis of said at least three passageways with said second valve; wherein each of said chamber is an enclosed cavity within said at least three passageways of said proportioning device; providing a pump connected to said second hose, such that said pump is capable of causing a negative pressure within said manifold of said proportioning device; providing a third hose connected to said pump and said nozzle. 
Orzech teaches a fluid dispenser wherein a proportioning device (defined by portions 32 or 33) connected to first hoses (defined by outlet members 46/47), comprising; wherein passageways (332/33 are passageways) have a length (length of 32/33), an axis (longitudinal axis of 32/33) and are separate and distinct channels (32 is distinct from 33, one channel for each tank, as seen in Fig 1), wherein said length of said at least three passageways are equal (as seen in Fig 1, the length of 32 is equal to the length of 33); wherein each of the passageways include a second valve (34/35) which separate said passageways into a first chamber before said first valve (first chambers defined upstream of first valve 36/37), a second chamber between said first valve and said second valve (second chambers defined in between valves 36 and 34 for 32; and in between valves 37 and 35 for 33) and a third chamber after said second valve (third chambers defined downstream of valves 34/35); wherein said first valve is aligned on said axis of said passageways with said second valve (first valves36/37 are aligned on the same axis as second valves 34/35); wherein each of said chamber is an enclosed cavity within said passageways of said proportioning device (as seen in Fig 1);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hewlitt to incorporate the teachings of Orzech to provide a proportioning device that includes a second valve for each of the passageways in order to provide accurate dosing of fluid, as disclosed in Par 0043. Furthermore, the second valves are configured as check-valves, which prevent any unwanted backflow. In combination Hewlitt and Orzech teach the proportioning device (defined by portions 32/33 of Orzech) connected to each of the at least three first hoses of Hewlitt; wherein at least three passageways each connected to said at least three first hoses. In combination, a proportioning device of Orzech is placed downstream of each of the three tanks. 
Guest teaches a method of cleaning a surface (see abstract) in which a pump (32) connected to a second hose (104), such that said pump is capable of causing a negative pressure (pump 32 is disclosed as a vacuum motor that brings liquids from containers placed upstream of it); providing a third hose (118) connected to said pump and a nozzle (128, as seen in Fig 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hewlitt to incorporate the teachings of Guest to provide the method with a negative pressure pump in order to use a single pump that facilitates and effectively draws the selected fluids from the different tanks towards the nozzle (as disclosed in 0068 and 0084); further, the use of a single pump would render that device simpler and more cost effective. In combination, the pump causes negative pressure in said manifold of Hewlitt.
	Regarding claim 10, Hewlitt, Orzech and Guest teach the method as recited in claim 9, further comprising the step of spraying said solution out of said nozzle in order to clean said surface (as modified by Guest, the device is used in a method that uses a nozzle to clean a surface, see abstract of Guest) while concurrently continuing to select said portion of each of said at least three liquids into said manifold in said pre-set ratio (Hewlitt teaches in Par 0025 "said concentrate may be further customized by the addition of one or more additives to the mixing chambers so as to provide further features and properties to the subsequently reconstituted product" and Par 0028 "one or more concentrates may be mixed together prior to the addition of one or more diluents, or vice versa. In a further example, it is possible to add all concentrates and diluents simultaneously and then subsequently mix said concentrates and diluents together. A number of permutations in addition and mixing steps are therefore possible". Therefore, Hewlitt provides for further mixing or proportioning of the substance as they liquids are being provided to the final substance. Alternatively, Hewlitt provides more than enough evidence, based at least on Pars 0025 and 0028, to conclude that its system has the capability of performing said claimed function).  
Regarding claim 11, Hewlitt, Orzech and Guest teach the method as recited in claim 9, wherein said first valve is a control valve (as disclosed in Par 0054 of Hewlitt, first valves 12, 13, 14 are control valves).  
Regarding claim 12, Hewlitt, Orzech and Guest teach the method as recited in claim 9, wherein said second valve is a check valve (second valves 34/35 of Orzech are check valves, see Par 0042).  
Regarding claim 13, Hewlitt, Orzech and Guest teach the method as recited in claim 9, wherein said proportioning device further comprises a knob attached to said first valve of each of said at least three passageways (control valves 12, 13, 14 of Hewlitt are disclosed as manual valves, see Par 0053; therefore, the use of knob, or the like, is implied).  
Regarding claim 14, Hewlitt, Orzech and Guest teach the method as recited in claim 13, wherein said step of calibrating said first valve of said at least three passageways allows a user to select a ratio of said at least three liquids to mix together to form said solution by adjusting said knob on each of said at least three passageways (Hewlitt teaches first controllable valves 12, 13, 14 for each of the liquids in the system; wherein the valves are manually controlled to select any desired combination of each liquid; as disclosed in paragraphs 0054).  
Regarding claim 15, Hewlitt, Orzech and Guest teach the method as recited in claim 9, wherein said at least three liquids are water, soap and bleach (as disclose in Par 0053 of Hewlitt, tank 1 holds water; as disclosed in Par 0049 the other tanks hold cleaning substances).  
Regarding claim 17, Hewlitt, Orzech and Guest teach the method as recited in claim 15, wherein said at least three passageways include a central passageway (passageway corresponding to tank 2, of Hewlitt) and two external passageways (passageways corresponding to tanks 1 and 3). However, they do not teach wherein said soap is passed through said central passageway and said water and said bleach are passed through said two external passageways.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to find the ideal set up for the liquids so that the device is optimized after accounting for different liquid viscosities. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Hewlitt such that soap is dispensed from the center passageway because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 18, Hewlitt, Orzech and Guest teach the method as recited in claim 9. However, Hewlitt does not teach the method wherein said at least three tanks have a top and a base, wherein said three first hoses connect to said at least three tanks by entering said top of said tank and extending downward within said at least three liquids to said base of said at least three tanks.  
Guest teaches tanks having a top and a base, wherein hoses 74 connect to the top of the base and extend down, as claimed. 
Tanks with hoses connected to their base were known in the art, as evidenced by Hewlitt, while tanks with hoses connected to their top were known in the art as evidence by Guest. One of ordinary skill in the art could have substituted the tanks of Hewlitt with the tanks of Guest by known methods. The results of using both elements would have yield predictable results, as both types of tanks work equally well at storing and dispensing liquids. Thus, it would have been obvious to one of ordinary skill in art to replace the tanks of Hewlitt with the tanks of Guest.   
Regarding claim 19, Hewlitt, Orzech and Guest teach the method as recited in claim 18, wherein said first valve and said second valve are housed within each of said at least three passageways (as seen in Fig 1, of Orzech).  
Regarding claim 20, Hewlitt, Orzech and Guest teach the method as recited in claim 9, wherein said at least three passageways have a central passageway between two external passageways (Hewlitt in combination with Orzech teach three passageways that correspond to each tank 1, 2, 3 of Hewlitt, which are in series, so the passageway that corresponds to tank 2 is a central passageway).  
Regarding claim 28, Hewlitt, Orzech and Guest teach the method as recited in claim 9, wherein said pre-set ratio is greater than zero for at least two of said at least three liquids (Hewlitt teaches a device with manual control valves in which the user can set a ratio that is greater than zero for at least two of said at least three liquids. Par 0054 explicitly discloses such scenario: "the machine operator may select the desired combination of sources 1, 2 and 4 manually by manipulating the appropriate control valves 12, 13 and 15". This discloses a scenario in which the ratio is greater than zero for at least two of said at least three liquids).

Claims 21, 23-25, 27 and 29 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Hewlitt et al (U.S. 2003/0075233) in view of Orzech et al (U.S. 2010/0258590).
Regarding claim 21, Hewlitt teaches a method of combining at least three liquids (three liquids stored in tanks 1, 2, and 3), having a flow rate, to form a solution for soft washing a surface (as disclosed in Par 0049, the process may be applied to cleaning products), comprising the steps of: 
providing at least three tanks (1, 2, 3) capable of containing said at least three liquids (as disclosed in Par 0053); 
providing at least three passageways (defined by valves 12, 13, 14 and conduits 7, 8, 9) fluidly connected to said at least three tanks (as seen in Fig 1) wherein a first end (upstream end) of each of said at least three passageways is fluidly connected to said at least three tanks respectively (as seen in Fig 1), comprising:
wherein said at least three passageways each have a first valve (12, 13, 14); 
wherein a second end (downstream end) of each of said at least three passageways is fluidly connected to a manifold (the three passageways connect to manifold 6, as seen in Fig 1 and disclosed in Par 0053); and 
wherein said manifold is a hollow housing for receiving at least two of said at least three liquids direct from at least two of said at least three passageways to form said solution (as seen in Fig 1 and disclosed in Par 0053); 
providing a nozzle (defined by 17) fluidly connected to said manifold (as seen in Fig 1), such that said nozzle is capable of receiving said solution from said manifold (as seen in Fig 1, the solution comes from manifold 6 to valve 18 and to the nozzle 17); and 
adjusting said first valve to set a position (set position is any degree the user wants to open any of the first valves) in each of said at least three passageways, whereby said position of said first valve controls said flow rate of each of said at least three liquids thereby selecting a portion of each of said at least three liquids into said manifold in a pre-set ratio determined by said position of each of said first valves to form said solution (Hewlitt teaches a controllable valve 12, 13, 14 for each of the liquids in the system; as disclosed in paragraphs 0054, the valves in charge of each liquid are manually controlled to select any desired combination of each liquid; since any desired combination can be reached, the user can open any of the first valves to a “set position”, then the position of the valves determines a pre-set ratio that represents the composition of the final solution) such that when at least two of said first valves are in a position to allow flow of at least two of said at least three liquids into said solution, said solution capable of being formed of non-equal parts of said at least two liquids (since the valves are manually controlled, the user can control at least two of the first valves so that at least two of the at least three liquids forms the solution in non-equal parts of the two liquids, as claimed).
Note: the claims are written with "comprising of' transitional phrase, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03 I). Therefore, the prior art needs to disclose at least three liquids being used in order to anticipate the claimed limitation. The fact the Hewlitt teaches more than three liquids does not preclude their art from reading on claim language.
However, Hewlitt does not teach providing a proportioning device fluidly connected to said at least three tanks, wherein the passageways each having a first end, a second end, an axis and a length, wherein said length of said at least three passageways are equal; wherein said at least three passageways each have a second valve; wherein said first valve and said second valve are aligned on said axis of each of said at least three passageways. 
Orzech teaches a fluid dispenser wherein a proportioning device (defined by portions 32 or 33) connected to first hoses (defined by outlet members 46/47), comprising; wherein passageways (332/33 are passageways) have a fist end (upstream end), a second end (downstream end), a length (length of 32/33), an axis (longitudinal axis of 32/33); wherein said length of said at least three passageways are equal (as seen in Fig 1, the length of 32 is equal to the length of 33); wherein each of the passageways include a first valve (36/37) and a second valve (34/35); wherein said first valve is aligned on said axis of said passageways with said second valve (first valves36/37 are aligned on the same axis as second valves 34/35).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hewlitt to incorporate the teachings of Orzech to provide a proportioning device that includes a second valve for each of the passageways in order to provide accurate dosing of fluid, as disclosed in Par 0043. Furthermore, the second valves are configured as check-valves, which prevent any unwanted backflow. In combination Hewlitt and Orzech teach the proportioning device (defined by portions 32/33 of Orzech) connected to each of the at least three first hoses of Hewlitt; wherein at least three passageways each connected to said at least three first hoses. In combination, a proportioning device of Orzech is placed downstream of each of the three tanks.
Regarding claim 23, Hewlitt and Orzech teach the method as recited in claim 21, wherein said first valve is a control valve (as disclosed in Par 0054 of Hewlitt, first valves 12, 13, 14 are control valves).  
Regarding claim 24, Hewlitt and Orzech teach the method as recited in claim 21, wherein said second valve is a check valve (second valves 34/35 of Orzech are check valves, see Par 0042).   
Regarding claim 25, Hewlitt and Orzech teach the method as recited in claim 21, further comprising the step of continuing to control the ratio of said at least three liquids in said solution by adjusting said first valve in each of said at least three passageways to control said flow rate of each of said at least three liquids flowing through said proportioning device (Hewlitt teaches first controllable valves 12, 13, 14 for each of the liquids in the system; wherein the valves are manually or electronically controlled to select any desired combination of each liquid; as disclosed in paragraphs 0054).  
	Regarding claim 27, Hewlitt and Orzech teach the method as recited in claim 21, further comprising the step of spraying said solution out of said nozzle in order to clean said surface (as disclosed in Par 0049 of Hewlitt, the process is applied to cleaning products) while concurrently continuing to select said portion of each of said at least three liquids into said manifold in said pre-set ratio (Hewlitt teaches in Par 0025 "said concentrate may be further customized by the addition of one or more additives to the mixing chambers so as to provide further features and properties to the subsequently reconstituted product" and Par 0028 "one or more concentrates may be mixed together prior to the addition of one or more diluents, or vice versa. In a further example, it is possible to add all concentrates and diluents simultaneously and then subsequently mix said concentrates and diluents together. A number of permutations in addition and mixing steps are therefore possible". Therefore, Hewlitt provides for further mixing or proportioning of the substance as they liquids are being provided to the final substance. Alternatively, Hewlitt provides more than enough evidence, based at least on Pars 0025 and 0028, to conclude that its system has the capability of performing said claimed function).  
Regarding claim 29, Hewlitt, Orzech and Guest teach the method as recited in claim 21, wherein said pre-set ratio is greater than zero for at least two of said at least three liquids (Hewlitt teaches a device with manual control valves in which the user can set a ratio that is greater than zero for at least two of said at least three liquids. Par 0054 explicitly discloses such scenario: "the machine operator may select the desired combination of sources 1, 2 and 4 manually by manipulating the appropriate control valves 12, 13 and 15". This discloses a scenario in which the ratio is greater than zero for at least two of said at least three liquids).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hewlitt et al (U.S. 2003/0075233) in view of Orzech et al (U.S. 2010/0258590); further in view of Laskaris et al (U.S. 6,991,041).
Regarding claim 26, Hewlitt and Orzech teach the method as recited in claim 21. However, they do not teach said first valve being a ball valve.
Laskaris teaches a fluid handling system that has a controllable ball valve 200, as disclosed in col 12, lines 18-23.
Conventional control valves (12, 13, 14) were known in the art, as evidenced by Hewlitt, while ball valves (200) were known in the art as evidence by Laskaris. One of ordinary skill in the art could have substituted the valves of Hewlitt with the ball valves of Laskaris by known methods. The results of using both elements would have yield predictable results, as both are controllable and work equally well at restricting flow of fluids. Thus, it would have been obvious to one of ordinary skill in art to replace the first valves of Hewlitt with ball valves.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
	Applicant argues that the cited art does not teach the subject matter added to the independent claims of “such that when said first valve is in a position to allow flow of at least two of said at least three liquids into said solution, said solution is capable of being formed of non-equal parts of said at least two liquids.” However, as stated in the 112 rejections seen above, this limitation introduces new matter and is indefinite. Therefore, Examiner has interpreted this limitation in view of disclosure. Examiner asserts that Hewitt teaches a method in which at least two first valves control at least two of the liquids in order to form the mixed solution. Applicant, therefore, needs to fix these 112 issues first, which render Applicant’s arguments moot at this moment. 
	Applicant further reiterates arguments that had been argued and rebutted in the last Office Action. Therefore, Examiner reiterates rebuttals to these arguments again:
	Regarding independent claims 9 and 21, Applicant argues that Hewlitt does not teach the device wherein the first valves are in a set position, which controls the flow rate such that each of the liquids are released in a pre-set ratio determined by the set position of each of the first valves to form the solution. Applicant then quotes Hewlitt (Par 0054) stating that Hewlitt does not teach said limitation because they disclose that controllable valves 12, 13, 14 for each of the liquids in the system are released based on the length of time that the control valves are left open. Examiner respectfully disagrees. Par 0054 discloses: "in the case that the desired product is a reconstituted mixture of concentrates 2 and 4, the machine operator may select the desired combination of sources 1, 2 and 4 either manually by manipulating the appropriate control valves 12, 13 and 15, respectively. Alternatively, the operator may input selections to a machine interface, said interface registering the selection and controlling the appropriate valves automatically. The dosing of said combination will depend upon the time the control valves remain open." As stated here, the control of valves is only time dependent when the valves are operated automatically. In the case of the valves being operated manually, the user may select any desired combination of liquids, thus reading on claim language. Furthermore, Applicant argues that Hewlitt is designed to receive liquids to mix and then, after mixing, dispensed; Examiner notes that there is no claimed language to reflect such differences. As such, this argument is considered non commensurate with claim language. Nonetheless, Applicant's invention works in a similar manner as Hewlitt, wherein the liquids are mixed in the manifold and then they are dispensed. As such, both work in similar ways. 
	Regarding claims 10 and 27, Applicant further argues that the prior art does not teach spraying the solution while concurrently continuing to select said portion of each said at least three liquids into said manifold in said pre-set ratio; and that the prior art teaches each mixing chamber including a valve that allows the liquids to be released, stored, mixed, and then dispensed; and that Applicant's invention relies on constant mixing during spraying. Examiner respectfully disagrees. Hewlitt teaches in Par 0025 "Said concentrate may be further customized by the addition of one or more additives to the mixing chambers so as to provide further features and properties to the subsequently reconstituted product" and Par 0028 "one or more concentrates may be mixed together prior to the addition of one or more diluents, or vice versa. In a further example, it is possible to add all concentrates and diluents simultaneously and then subsequently mix said concentrates and diluents together. A number of permutations in addition and mixing steps are therefore possible". Therefore, Hewlitt provides for further mixing or proportioning of the substance as they liquids are being provided to the final substance. At the very least, Hewlitt provides enough evidence to conclude that it has the capability of performing said claimed function. Furthermore, much like the prior art, Applicant’s invention also includes valves that allow for the liquids to be released, stored, mixed, and then dispensed. 
	Regarding claims 28 and 29, Applicant argues that Hewlitt does not teach "wherein the pre-set ratio is greater than zero for at least two of said at least three liquids". Examiner respectfully disagrees. Hewlitt teaches a device with manual control valves in which the user can set a ratio that is greater than zero for at least two of said at least three liquids. In fact, Par 0054 explicitly discloses such scenario: "the machine operator may select the desired combination of sources 1, 2 and 4 manually by manipulating the appropriate control valves 12, 13 and 15". This discloses a scenario in which the ratio is greater than zero for at least two of said at least three liquids. 
	Applicant's arguments are not persuasive for the reasons explained above and because the claims now introduce both new matter and indefiniteness issues. Nonetheless, Examiner asserts that the prior art teaches Applicant's invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752